Citation Nr: 1821188	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-28 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for a respiratory disorder to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to January 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

Based on the medical evidence of record, the Board finds it appropriate to recharacterize the Veteran's claims for service connection for asthma and COPD, respectively, to a respiratory disorder to include asthma and COPD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).


FINDINGS OF FACT

1.  In a February 2010 rating decision, service connection for asthma was denied; the Veteran was informed of the decision the same month; he did not appeal the decision which is final.

2.  The evidence received since the February 2010 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for asthma.

3.  The Veteran's respiratory disorder, to include asthma and COPD, was not caused by or aggravated by active service.  38 U.S.C. §§ 1101, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim of entitlement to service connection for asthma has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for entitlement to service connection for a respiratory disorder to include asthma and COPD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 
38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  VA is unaware of any outstanding pertinent records which have not been associated with the claims file.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in March 2012, June 2012, February 2014, March 2014, and June 2014.  The examiners reviewed the medical evidence of record in conjunction with the examination and conducted thorough medical examinations of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  New and Material Evidence on Asthma Claim

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. 
§§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993).

The Veteran seeks to reopen his claim for service connection for asthma.  In a February 2010 rating decision, the claim of entitlement to service connection was not reopened, in part, because there was no current diagnosis of asthma.  The Veteran was informed of the decision and of his procedural and appellate rights via correspondence dated in the same month.  He did not initiate a timely appeal of this determination, or submit any new and material evidence prior to the expiration of the appeal period, and this claim therefore became final.  38 U.S.C. § 7105; 38 C.F.R. § 3.156 (b), 20.1103.

Since the February 2010 rating decision, recent evidentiary submissions have included VA treatment records from the Columbia VA Medical Center (VAMC).  The VA medical records show that the Veteran was diagnosed with COPD with asthma when he checked himself into the Columbia VAMC with chest pains in February 2010.  The Veteran has continued to receive treatment at the Columbia VAMC for his asthma.  A March 2012 VA respiratory examination acknowledged a diagnosis of asthma based on the Veteran's service treatment records finding asthma-like symptoms in 1975.

The Board finds the VA treatment records to be new and material evidence to reopen the Veteran's claim for service connection for asthma, as it suggests a current diagnosis of asthma, of which the lack of evidence was the basis of the prior final decision.

III.  Service Connection for a Respiratory Disorder to include Asthma and COPD

The Veteran contends that service connection is warranted for a respiratory disorder to include asthma and COPD.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, respiratory disorders such as asthma and COPD are not diseases listed under 38 C.F.R. 
§ 3.309(a).  Therefore, the Veteran does not warrant service connection on a presumptive basis.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C. § 1113(b);  38 C.F.R. § 3.303(d);  Cosman v. Principi, 3 Vet. App. 503 (1992).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000)(evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).

The Veteran's service treatment records (STRs) indicate that, on August 1, 1975, the Veteran complained of 10 episodes of wheezing.  A physical examination of his lungs showed minimal wheezing, and an asthma notation was made.  The Veteran complained of shortness of breath on August 26, 1975.  No history of asthma or similar shortness of breath was noted at that time.  A physical exam of the Veteran's lungs showed bilateral scattered wheezes.  However, the Veteran's condition improved during the day.  No further complaints, treatment, or diagnosis were noted for the remainder of the Veteran's time in service.  His lungs and chest were found to be normal upon clinical examination during his separation examination in December 1975.  The separation exam includes a statement from the Veteran reiterating that he was evaluated for asthma-like symptoms in 1975 at US Air Force Hospital Kirtland, but the examiner who performed the examiner opined that the symptoms were resolved with treatment.  While self-reporting his medical history during his separation exam, the Veteran noted he did not know if he had asthma.

The Veteran's VA treatment records include diagnoses for asthma based on the Veteran's reports.  A pulmonary function test was performed in March 2005 that found a mild obstructive ventilator defect with no clear improvement after inhaling bronchodilators.  A provisional diagnosis of COPD was provided.  A VA treatment note dated in May 2006 from the Columbia VA Medical Center (VAMC) showed the Veteran had mild bilateral wheezes.  In December 2007, the Veteran presented to the Baltimore VAMC with chest pains going on 6 months.  His lungs were found to be bilaterally clear and he was discharged with diagnoses of atypical chest pain and COPD.  In February 2010, the Veteran was seen at the Columbia VAMC for chest pains and shortness of breath.  The Veteran reported not taking his medication and continued to smoke about one pack a day.  Although the Veteran's symptoms gradually resolved, it was noted that he was outside smoking for many hours, so treatment is unlikely to aid much.  In April 2012, the Veteran was seen again at the Columbia VAMC for shortness of breath and productive cough thought to be an acute COPD exacerbation due to possible pneumonia.  Examination of his lungs showed diffused wheezing with course breath sounds in all quadrants bilaterally.  He also had a productive cough lasting 3 to 4 weeks with greenish yellow sputum associated with shortness of breath.  He reported smoking one pack a day for the past 30 years.

The Veteran underwent a VA examination in March 2012.  The examiner acknowledged the Veteran having been diagnosed with asthma in 1975, but further noted that no asthma attacks with episodes of respiratory failure were reported in the past 12 months, although the Veteran has been treated for exacerbations once or twice a year as an outpatient.  The examiner did not provide an etiology opinion.  In a June 2012 addendum, the examiner opined that the Veteran's symptoms of asthma were not caused or a result of his military service.  The examiner noted that the Veteran's STRs do not show a history of asthma, there were no other episodes of chronic asthmatic symptoms while in service, and radiographs completed in August 1975 showed no significant radiographic abnormalities.

In February 2014, the Veteran was afforded a VA examination.  The examiner acknowledged the Veteran was diagnosed with COPD in 1975.  The examiner noted multiple visits while on active duty for shortness of breath and asthma.  He opined that the Veteran's current COPD was the same process that he was treated for while on active duty and should be service connected.  However, the examiner issued an addendum opinion in March 2014, reversing his opinion from February 2014, stating it was less likely than not that the Veteran's respiratory disorder was connected to his service, but rather likely due to the Veteran's smoking history.  The examiner stated that, without a pulmonary function test to show evidence of asthma during active duty, it is difficult to say that the Veteran's asthma was present during service.  Given the Veteran's history of tobacco abuse, it is more likely that his COPD is due to his smoking history.

The Veteran was afforded another VA examination in June 2014.  The examiner acknowledged the Veteran was diagnosed with COPD in 2008.  The examiner noted the Veteran was treated in service for "asthma-like symptoms" which improved.  The Veteran reported smoking two to three cigarettes a day at that time and now smokes ten to fifteen cigarettes a day.  The examiner noted that the Veteran has previously been hospitalized two to three times for breathing problems.  An imagining study from March 2013 was reviewed which showed mild paraseptal emphysema with bronchiolitis of the right lower lung.  The examiner opined that it was less likely than not that the Veteran's COPD is due to military service, that it is likely due to tobacco abuse and not from asthma-like symptoms that resolved in 1975.

The Veteran was afforded a hearing before the Board in June 2017.  He testified that his breathing problems started in service due to exposure to breathing in aircraft exhaust while waiting to shuttle passengers, as well as paint and chemical fumes from lockers on base.  The Veteran also testified that the February 2014 VA examiner told him that his respiratory issues started in service.  While the condition has not been constant, the Veteran testified that the symptoms have continued since his time in service.

The Board finds that service connection for a respiratory disorder, to include asthma and COPD, is not warranted.  The medical evidence shows that, although the Veteran had asthma-like symptoms in service, those symptoms resolved, and the Veteran did not have any symptoms at the time of discharge a year later.  Furthermore, the Veteran has a long history of tobacco use during service and since discharge.  While the Veteran is competent to testify to observable symptoms of respiratory difficulties, as he did at the Board hearing, he does not possess the requisite skill or training to address more complex medical questions such as etiology or causation for a medical condition like COPD or asthma.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's opinion that he has a respiratory disorder as a result of his active duty service is without probative value.  

There is no competent medical evidence that links a respiratory disorder to an injury or disease in service.  A conclusory generalized lay statement that an event or illness in service caused a complex condition, such as asthma or COPD, is insufficient to establish medical etiology or a nexus to service.  Waters v. Shinseki, 601 F.3d 1274 (2010).  As previously noted, the competent medical evidence in this case indicates the claimed disability is far more likely the result of the Veteran's history of cigarette smoking.  Ultimately, the preponderance of evidence is against the claim.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for asthma is reopened.  The appeal is granted to that extent only.

Entitlement to service connection for a respiratory disorder to include asthma and COPD is denied.



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


